DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites “wherein the portion of the circumference extends between a lowest point and a highest point of the multi-disk clutch.” This is confusing since a circumferential direction extends circumferentially while a highest and lowest point direction would likely be a radial direction.
Claim 29 recites “a rotary shaft arranged proximate the grooves.” It is unclear how close would constitute proximate. The definitions include “immediately preceding or following” and “very near” (see NPL document “Definition of proximate”).  The definitions vary in terms of whether there is a matter of degree or whether any intervening structure may be present therebetween. It is unclear if the grooves must be immediately adjacent, without any intervening structure, and/or how near relative to the shaft in order to satisfy this feature.

Claim(s) 16, 24, 28, 31, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilton et al. (US 8,821,336; hereinafter “Wilton”). 

Claim 16 
Wilton discloses a wet-running multi-disk clutch for a motor vehicle transmission (see FIG. 4A and Abstract), comprising: 
an inner disk carrier (74); 
a plurality of inner clutch disks (78) connected to the inner disk carrier (74) via an inner tooth system (see FIG. 4A and column 7, lines 61-62); 
an outer disk carrier (76 and 88); 
a plurality of outer clutch disks (80 and 86) connected to the outer disk carrier (76) via an outer tooth system (see FIG. 4A and column 7, lines 64-66, spline teeth as would be understood by one skilled in the art viewing FIG. 4A), the outer clutch disks (80, 86) arranged in alternation with the inner clutch disks (78) (see FIG. 4A); and
a piston (82 or right-most disk pressed by 82 in FIG. 4A) provided at a first side (right side in FIG. 4A) of the multi-disk clutch, the piston configured to apply a force acting an axial direction onto the inner and outer clutch disks (78, 80/86) in order to engage the multi-disk clutch,
wherein the multi-disk clutch is supportable against an abutting surface (right surface of 88) of the outer disk carrier (76, 88) via an end disk (86) of the outer clutch disks (80, 86) at a second side (left side in FIG. 4A) of the multi-disk clutch that is opposite the first side (right side in FIG. 4A) of the multi-disk clutch, and
wherein a plurality of grooves (106, 108) are provided at the abutting surface (right surface of 88) and the end disk (86), the grooves (106, 108) configured and arranged such that cooling fluid routed to the multi-disk clutch is flowable out of the multi-disk clutch through the grooves (see FIG. 4D illustrating the path of the cooling fluid via arrows; see also FIG. 4B illustrating the location of the grooves at surfaces between the two plates 88, 86).
It is noted that Wilton describes that the inlet openings 106 are formed along a circumference of the outer side (98) of the end plate (86) and that these openings (106) cooperate with the openings (108) in the abutting surface (88) to form passages (110) to the passage (92) (see column 8, lines 54-60). Wilton describes that the openings (106, 108) are separated by legs (112, 114) (see column 8, lines 60-63).
Applicant argues that the grooves (106, 108) do not route cooling fluid flowable out of the clutch through the grooves. On the contrary, the arrows in Wilton clearly illustrate the path of the fluid through the clutch and thereafter out of the clutch through grooves 106 and 108.



Claim 24
Wilton discloses wherein the multi- disk clutch (70) is a brake (32), and the outer disk carrier (76, 88) is a rotationally fixed outer disk carrier (see column 7, lines 49-55 and column 7, line 66 to column 8 to line 3).

Claim 28
Wilton discloses a transmission for a motor vehicle (see FIG. 2), comprising the wet-running multi-disk clutch (70, 32) of claim 16 (see rejection of claim 16).

Claim 31
Wilton discloses wherein the multi- disk clutch (70) is a brake (32), and the outer disk carrier (76, 88) is a rotationally fixed outer disk carrier (see column 7, lines 49-55 and column 7, line 66 to column 8 to line 3).

Claim 32
Wilton discloses a housing (76 and 88), the outer disk carrier (76, 88) formed by the housing, the grooves (106 or 108) formed in the housing (either grooves 108 are formed in the housing or the grooves 106 as modified to be along a tooth are overlapped with the teeth in the housing and therefore are formed in the housing).

Claim(s) 16, 28 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al (US 2013/0313063; hereinafter “Fujii”.

Claim 16
Fujii discloses a wet-running multi-disk clutch for a motor vehicle transmission (see FIGS. 2 and 7)
an inner disk carrier (3);
a plurality of inner clutch disks (71) connected to the inner disk carrier (3) via an inner tooth system (see FIG. 7 and e.g., paragraph [0006]);
an outer disk carrier (6 and attached snap ring; see annotated FIGS. 2 and 7 below):
a plurality of outer clutch disks (72) connected to the outer disk carrier (6 and attached snap ring) via an outer tooth system (see FIG. 7 and e.g., paragraph [0006]), the outer clutch disks (72) arranged in alternation with the inner clutch disks (71) (see FIG. 7); and
a piston (83) provided at a first side (left side in FIG. 7) of the multi-disk clutch, the piston (83) configured to apply a force acting an axial direction onto the inner and outer clutch disks (71, 72) in order to engage the multi-disk clutch,
wherein the multi-disk clutch is supportable against an abutting surface (left surface of retaining/snap ring at right far end of clutch pack in FIG. 7 and adjacent 60a) via an end disk (right-most and thickest 72 in FIG. 7) of the outer clutch disks (72) at a second side (right side in FIG. 7) of the multi-disk clutch that is opposite the first side (left side in FIG. 7) of the multi-disk clutch,
wherein a plurality of grooves (77) are provided at the abutting surface (left surface of retaining/snap ring at right far end of clutch pack in FIG. 7 and adjacent 60a), the grooves (77) configured and arranged such that cooling fluid routed to the multi-disk clutch is flowable out of the multi-disk clutch through the grooves (see path G in FIG. 7).

[AltContent: textbox (Snap ring)][AltContent: textbox (Snap ring)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    452
    285
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    519
    456
    media_image2.png
    Greyscale


Claim 28
Fujii discloses a transmission for a motor vehicle (see paragraph [0002]), comprising the wet-running multi-disk clutch of claim 16 (see rejection of claim 16 over Fujii).

Claim 29
Fujii discloses a rotary shaft (60) arranged in close axial proximity to the grooves (77 of right-most 71) such that a suction of cooling fluid emerging from the grooves (along path G in FIG. 7) is generatable due to rotation of the rotary shaft (60) relative to the clutch elements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17, 18, 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilton as set forth in the rejection of claim 16 and further in view of Kato (JP 2002106597).

Claim 17
Wilton does not disclose many details of the grooves and thus does not disclose wherein: the grooves are arranged such that the grooves overlap with the outer tooth system between the end disk and the outer disk carrier; and the cooling fluid proximate the outer tooth system is flowable directly into the grooves. However, Kato discloses that a wet clutch may include grooves (300a, 301) that overlap with spline teeth system between the outer disk carrier (33b) and the respective plates (29) (see FIG. 2) of outer plates (see also FIG. 3 illustrating that the coil similar flows through the end plate 29e) and cooling fluid proximate the outer tooth system is flowable directly into the grooves (see description of these grooves as oil groove and also FIG. 3 illustrating flow of oil). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the grooves (106, 108) of Wilton so that they were aligned with the spline teeth of the end plate (86) and along the back surface of the end plate of Wilton (left surface of 86 already included in Wilton) in order to provide both lubrication for the clutch plates and also proper discharge of the lubricating fluid in order to remove contaminants and improve circulation of fluid thereby improving cooling.

Claim 18
Wilton as modified by Kato discloses wherein each of the grooves (300a and/or 301) is aligned with a center of a respective tooth of the outer tooth system along the axial direction (see FIG. 2).

Claim 22
Wilton does not disclose wherein one or more teeth of the outer tooth system between the end disk and the outer disk carrier has an indentation proximate a tooth tip of the one or more teeth of the outer tooth system, the cooling fluid flowable along the axial direction through the indentation to the grooves. However, Kato discloses that a wet clutch may include grooves (301) that align with an indentation (800a) proximate a tooth tip of the outer spline teeth between the disk (29) and carrier (33b) (see FIG. 2) and that cooling fluid flows axial through the indents (see FIG. 3). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the grooves (106, 108) of Wilton so that they were aligned with an indentation on the spline teeth of the end plate (86) and along the back surface of the end plate of Wilton (left surface of 86 already included in Wilton) in order to provide both lubrication for the clutch plates and also proper discharge of the lubricating fluid in order to remove contaminants and improve circulation of fluid thereby improving cooling. As so modified, the fluid would flow through the indents and along the groove of the end plate as illustrated in FIG. 4D of Wilton.

Claim 25
Wilton as modified does not disclose wherein a respective one of the grooves is associated with each tooth of the outer tooth system between the end disk and the outer disk carrier since FIG. 2 of Kato only discloses the grooves in every other tooth. However, FIG. 5 of Kato discloses that the grooves in the embodiment applied to the tooth spacings are within every tooth spacing (see FIG. 5). It would have been obvious to one having ordinary skill in the art before the effective filing date to have further modified Wilton based on FIG. 5 of Kato in order to provide grooves in each tooth rather than every other tooth since this is a mere duplication of parts (see MPEP 2144) which does not have a new an unexpected result as compared to placing grooves in every other tooth, and in this case would double the number of grooves thereby doubling the amount of lubrication discharged outwardly as would have been expected from such a doubling.

Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilton and Kato as set forth in the rejection of claim 25 and further in view of Schreiber et al. (US 2004/0084274; hereinafter “Schreiber”).



Claim 26
Wilton as modified does not disclose wherein the grooves are arranged only at a portion of a circumference of the multi-disk clutch, and the grooves are not arranged on the remainder of the circumference of the multi-disk clutch. However, Schreiber discloses that a slot (7) in a spline tooth (6) may be in one tooth (see paragraph [0044] disclosing at least one of the teeth having a radial slot) and not in other teeth. It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Wilton to have included a groove on only one of the teeth since the number of teeth on which to provide the grooves is an obvious matter of design choice and in this case would be a decision between whether cost of manufacturing or amount of fluid circulation is more critical.

Claim 27
As best understood, Wilton as modified according to claim 26 to only include one of the grooves on one of the teeth discloses wherein the portion of the circumference (e.g., from a tooth spacing valley adjacent the grooved tooth to the tooth peak on the opposite side) extends between a lowest point (tooth valley) and a highest point (tooth peak) of the multi-disk clutch (see Kato FIG. 2 which was used to add the grooves to Wilton, where the groove bottom is between the tooth valley and tooth peak).

Allowable Subject Matter
Claims 19-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With reference to claim 19, the prior art does not disclose or render obvious a wet-running multi-disk clutch comprising the combination of features as recited including “wherein each of the grooves is circumferentially offset from a center of a respective tooth of the outer tooth system.” None of the references disclose a groove that overlaps with the outer tooth system but is also offset from a center of the tooth. In fact, Kato teaches that the oil grooves are symmetrical so the pressing forces are balanced teaching away from providing asymmetrical grooves.
With reference to claim 21, the prior art does not disclose or render obvious a wet-running multi-disk clutch comprising the combination of features as recited including “wherein the grooves are angled relative to a radial direction of the multi-disk clutch.” In the prior art, the grooves are either a symmetrical scoop shape in which the groove edges each angle inward away from the tooth flanks and toward one another, or is straight inward. That is, all of the prior art grooves are radially straight and not angled.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With reference to claim 23, the prior art does not disclose or render obvious a wet-running multi-disk clutch comprising the combination of features as recited including “wherein a teeth-meshing height of the outer tooth system between the end disk and the outer disk carrier is less than a tooth-meshing radial height of the outer tooth system of the other outer clutch disks such that a radial gap is formed between each tooth of the end disk and the outer disk carrier, the cooling fluid flowable along the axial direction through the gaps to the grooves.” The prior art either discloses that the end plate does not include the gap while the remaining plates do, or that all plates including the end plate have the same gap. The tooth-meshing radial height is interpreted as the height in a radial direction of the overlapping teeth that are meshing.
Claim 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With reference to claim 30, the prior art does not disclose or render obvious a wet-running multi-disk clutch comprising the combination of features as recited including “wherein each of the grooves is circumferentially offset from a center of a respective tooth of the outer tooth system in a manner corresponding to a preferred direction of rotation of the shaft.” In the prior art, the grooves are all centered on the teeth or are within the valley between teeth.

Response to Arguments
With regard to the rejections under 103, Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive or to the extent applicable are moot in view of the new interpretation of the references. The new amendments remain rejected since the portions that include the abutting surface are fixed to the outer clutch hub where the entirety of these elements may be interpreted reasonably and consistent with the specification to form the outer disk carrier. With regard to Wilton, Applicant argues that the grooves (106, 108) do not route cooling fluid flowable out of the clutch through the grooves. On the contrary, the arrows in Wilton clearly illustrate the path of the fluid through the clutch and thereafter out of the clutch through grooves 106 and 108. With regard to Fujii, Applicant argues that the grooves are not part of the drum 6, however under the new interpretation in which the carrier is formed by the outer drum 6 and the end plate fixed thereto, the grooves on the end plate are formed on the carrier.
With regard to the rejections under 112(b), the amendments to claims 23, 26, and 16 overcome the prior rejections of claims 23, 26, and 32. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659